Case 2:20-cv-02038-TLB Document 35 _ Filed 09/15/20 Page 1 of 3 PagelD #: 229

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FORT SMITH DIVISION
LISA CRAIN; CATHEE CRAIN;
MARILLYN CRAIN BRODY; and
KRISTAN SNELL PLAINTIFFS
V. CASE NO. 2:20-CV-2038
SHIRLEY CRAIN; JOHN DOE 1, Personal Representative
of the Estate of H.C. Crain, Jr., Deceased;
and JOHN DOES 2-10 DEFENDANTS

ORDER

Now before the Court are: (1) a Motion for Extension of Time to File an Amended
Complaint and to Serve John Does 1—2 (Doc. 26) filed by Plaintiffs Lisa and Cathee Crain,
Marillyn Crain Brody, and Kristan Snell and (2) a Motion to Dismiss John Does 2-10 (Doc.
28) filed by Separate Defendant Shirley Crain. Both Motions are ripe and ready for
decision.

On July 6, 2020, the Court granted Plaintiffs leave to file an amended complaint
substituting the name of the personal representative of the Estate of H.C. Crain, Jr., for
John Doe 1 within fifteen days of the the state court’s order appointing the personal
representative. Plaintiffs’ counsel was also ordered to “provide updates to the Court as
to the status of the state probate court's appointment of a representative for the Estate”
every thirty days “until a representative is appointed.” (Doc. 18, p. 3). The deadline to
file the first status report—August 5—came and went, and Plaintiffs’ counsel failed to file
a report with the Court. The same Order also directed Plaintiffs to file an amended

complaint identifying Brian Pope as John Doe 2 and to serve him by August 5. Plaintiffs

failed to do this. The Order warned that “failure to file an amended complaint naming Mr.
Case 2:20-cv-02038-TLB Document 35 Filed 09/15/20 Page 2 of 3 PagelD #: 230

Pope and/or to effect proper service by the above deadline will result in the Court's
dismissal of John Doe 2 without prejudice.” /d. at pp. 2-3.

Plaintiffs filed their Motion for Extension of Time to File an Amended Complaint
(Doc. 26) as to John Does 1 and 2 on August 26, 2020. The Motion itself does not address
the fact that Plaintiffs missed the Court’s deadline to name and serve John Doe 2/Brian
Pope by August 5. Accordingly, the Motion is DENIED as to John Doe 2, and this
Defendant is DISMISSED WITHOUT PREJUDICE pursuant to Rule 41(b) for failure to
comply with a Court Order.‘

As for John Doe 1, Plaintiffs have already been granted advance leave of Court to
file an amended complaint naming this individual by a certain deadline. The deadline has
not yet passed, which means the request for an extension of time to file an amended
complaint as to John Doe 1 is MOOT.2

In view of the Court's decision above, Defendant's Motion to Dismiss John Doe 2
(Doc. 28) is now MOOT. Defendant's request to dismiss John Does 3-10 is DENIED;
however, Defendant may revisit this request after the deadline for seeking leave to amend
pleadings has expired.

IT IS THEREFORE ORDERED that Plaintiffs’ Motion for Extension of Time to File

an Amended Complaint and to Serve John Does 1-2 (Doc. 26) is DENIED IN PART AND

 

1 This dismissal does not otherwise disturb the Case Management Order’s deadline for
seeking leave to amend pleadings and/or to add parties, which is September 28, 2020.
(Doc. 17).

2 Plaintiffs filed a Notice (Doc. 31) on September 4, 2020, advising the Court that the
Circuit Court of Sebastian County appointed Ray Fulmer to serve as administrator of the
Estate of H.C. Crain, Jr, on September 2. Accordingly, per the Court's earlier Order (Doc.
18), Plaintiffs have advance leave of Court to file an amended complaint substituting Mr.
Fulmer for John Doe 1 by September 17, 2020.

2
Case 2:20-cv-02038-TLB Document 35 _ Filed 09/15/20 Page 3 of 3 PagelD #: 231

MOOT IN PART, and Defendant Shirley Crain’s Motion to Dismiss John Does 2-10 (Doc.
28) is DENIED IN PART AND MOOT IN PART.
IT IS FURTHER ORDERED that John Doe 2 is DISMISSED WITHOUT

PREJUDICE. dh

IT IS SO ORDERED on this )

  
 
     
 

day ofeptember, 2020.

OTL BROOKS
UNITE®-STATES DISTRICT JUDGE
